TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 10, 2018



                                      NO. 03-17-00490-CV


   Texas Industrial Energy Consumers, Cities Advocating Reasonable Deregulation, and
                       Office of Public Utility Counsel, Appellants

                                                 v.

Public Utility Commission of Texas and Southwestern Electric Power Company, Appellees




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 16, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to the

trial court for further proceedings consistent with the Court’s opinion. Appellees shall pay all

costs relating to this appeal, both in this Court and the court below.